Exhibit 99.1 Joint Filer Information Form 3 Designated Filer : Cleantech Europe II (A) LP Other Joint Filers: Cleantech Europe II (B) L.P., Cleantech II General Partner L.P., Cleantech II General Partner Limited, Zouk Capital LLP, and Zouk Ventures Ltd Addresses: The principal business address of each of the joint filers listed above except for CleantechII General Partner L.P. is 100 Brompton Road, London, SW3 1ER, United Kingdom. The principal business address of Cleantech II General Partner L.P. is 50 Lothian Road, Festival Square, Edinburgh, EH3 9WJ, United Kingdom. Date of Event Requiring Statement: 9/25/2012 Issuer Name and Ticker or Trading Symbol Lighting Science Group Corporation [LSCG] Date 9/25/2013 Signatures: Cleantech Europe II (B) LP By: Cleantech II General Partner L.P., as General Partner By: Cleantech II General Partner Limited, as General Partner By:* Name: Richard Pereira Title: Director Date: 9/13/2013 Cleantech II General Partner L.P. By: Cleantech II General Partner Limited, as General Partner By:* Name: Richard Pereira Title: Director Date: 9/13/2013 Cleantech II General Partner Limited By:* Name: Richard Pereira Title: Director Date: 9-13-2013 Zouk Capital LLP By: Zouk Ventures Ltd, as General Partner By:* Name: Richard Pereira Title: Company Secretary Date: 9/13/2013 Zouk Ventures Ltd By:* Name: Richard Pereira Title: Company Secretary Date: 9/13/2013 * /s/ Matthew P. Fisher Attorney-in-Fact for Reporting Persons pursuant to Power of Attorney
